Citation Nr: 0929841	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  05-00 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1966 
and from August 1966 to June 1986.
This matter initially came before the Board of Veterans' 
Appeals (Board) from an April 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In that decision, the RO 
denied entitlement to service connection for a left foot 
disability.  The Veteran's claim file was subsequently 
transferred to the RO in Roanoke, Virginia.  

In his December 2004 substantive appeal (VA Form 9), the 
Veteran requested a Board hearing in Washington, DC and a 
hearing was scheduled for April 2006.  In a March 2006 letter 
sent to the Board, the Veteran requested postponement of the 
scheduled hearing in order to obtain additional medical 
records.  In its April 2008 written brief, the Veteran's 
representative noted that no hearing had been held for the 
Veteran's claim.  However, as this decision grants the full 
benefit sought, further action is not required to clarify the 
Veteran's desire for a hearing.

In October 2006 and May 2008, the Board remanded this matter 
for further development.  


FINDING OF FACT

The Veteran had a left foot deformity in service, and there 
is evidence of post-service continuity of a left foot 
deformity symptomatology and a nexus between the Veteran's 
current left foot hallux valgus deformity and the post-
service symptomatology.



CONCLUSION OF LAW

The criteria for service connection for a left foot 
disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

However, as the Board is granting the claim for service 
connection for a left foot disability, the claim is 
substantiated, and there are no further VCAA duties.  Wensch 
v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr, 21 Vet. App. at 307; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

An October 2008 VA examination report indicates a diagnosis 
of, among other things, a left foot hallux valgus deformity.  
Therefore, a current disability is demonstrated.

There is also competent evidence of a left foot deformity in 
service and of a continuity of symptomatology.  In his August 
2004 notice of disagreement (NOD) and July 2005 Form 9, the 
Veteran stated that in 1984 he sought medical treatment while 
working at the Pentagon because his big toes were resting on 
the toes next to them, causing pain, and that the physician 
who examined him indicated that he was wearing shoes one size 
too small.  The Veteran's service treatment records indicate 
that in October 1984 he had blisters on the sides of both 
feet and that a podiatry appointment was requested to rule 
out a disease of the feet.  

Furthermore, the October 2008 VA examination report indicates 
that the Veteran reported that a left foot deformity began 
during "enlistment."

The examiner provided the following opinion:

Without documentation I am speculating 
that the condition was at least 
aggravated during active duty.  Vet may 
have had underlying etiologies such as 
ligamentous laxity or hypermobile foot 
which when coupled with military shoe 
gear caused a progression of the 
deformity.

While this opinion is equivocal, it does provide some support 
for finding a link between the current foot disabilities and 
service.

A June 1984 military disposition form (DA Form 2496) and a 
July 2007 written note submitted by the Veteran indicates 
that some of his service treatment records have been lost.  
Destruction of service treatment records does not create a 
heightened benefit of the doubt, but only a heightened duty 
on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  Cromer v. Nicholson, 
19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  

The Veteran is competent to report symptoms of his 
disability, such as a physical deformity of the left foot and 
pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007).  Therefore, resolving all doubt in the 
Veteran's favor, the existence of an in-service left foot 
deformity is conceded.  38 U.S.C.A. § 5107(b).

In his August 2004 NOD, the Veteran stated that his left foot 
disability existed when he was on active duty and had 
continued since that time.  He also stated that in August 
1999 he was told by a physician that both of his feet were 
deformed and needed surgery.  In his July 2005 Form 9, the 
Veteran stated that over the years since approximately 1984, 
he went to doctors at Bethesda Medical Center and was told 
that his feet were severely deformed and that surgery was 
required to cut bunions and break bones in order to 
straighten out his feet.  A March 2004 VA examination report 
indicates that the Veteran was unable to do extensive 
exercise due to pain in his feet.  

A January 2007 VA examination report noted that the Veteran 
had a toe problem.  Furthermore, the October 2008 VA 
examination report indicates that examination of the left 
foot revealed pain on motion and tenderness on palpation at 
the first metatarsal phalangeal joint, hallux valgus 
deformity with prominent dorsal medial eminence, and 
hammertoe deformities 2-5.  X-rays revealed bilateral hallux 
valgus deformity and possible bilateral pes planus.  

As the Veteran is competent to report observable symptoms of 
his left foot disability, the evidence is in favor of finding 
a left deformity in service, continuity of left foot 
deformity symptomatology, and current left foot hallux valgus 
deformity.  Therefore, the criteria for entitlement to 
service connection for a left foot disability have been met.  
38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for a left foot disability, 
hallux valgus deformity, is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


